Citation Nr: 0409149	
Decision Date: 04/08/04    Archive Date: 04/16/04	

DOCKET NO.  02-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cataract of the 
right eye. 

2.  Entitlement to service connection for a bilateral foot 
disability. 

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to an initial rating in excess of 30 percent 
for left eye aphakia due to cataract surgery. 

5.  Entitlement to an initial rating in excess of 30 percent 
for major depression. 

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 6, 1965 to 
December 25, 1968, and from September 2, 1984 to September 1, 
1999.  

This matter arises from a rating decision rendered in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The RO denied entitlement to service connection for major 
depression, low back and bilateral foot disorders.  The RO 
also granted entitlement to service connection for 
hypertension with assignment of a 10 percent evaluation and 
for cataract of the left eye with assignment of a 
noncompensable evaluation both effective September 2, 1999.

Jurisdiction of the veteran's claimed was subsequently 
assumed by the RO in Waco, Texas.

In January 2002 the RO, in pertinent part, denied entitlement 
to service connection for a right eye cataract; granted 
entitlement to service connection for major depression with 
assignment of a 30 percent evaluation effective September 2, 
1999; and affirmed the 10 percent evaluation for 
hypertension.  

The RO also determined that the noncompensable evaluation 
previously assigned for a cataract of the left eye was 
clearly and unmistakably erroneous thereby granting an 
increased (compensable) evaluation of 30 percent therefor 
effective September 2, 1999.

In May 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

As to the issues of entitlement to service connection for a 
right eye cataract, and bilateral foot and low back 
disorders, and an increased rating for major depression, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of the veteran's entitlement to 
increased ratings for aphakia of the left eye and 
hypertension have been obtained.

2.  Aphakia of the left eye does not impair the veteran's 
field of vision, and results in uncorrected visual acuity of 
20/30.

3.  Hypertension does not result in diastolic pressure of 
predominantly 110 or more or; systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for aphakia of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes (DC) 6028, 6029 
(2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 4.7, 4.14, DC 
7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  

In particular, the Secretary determined that VA should 
request any existing records 
from Federal agencies or non-Federal agency sources, if 
reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.   

With regard to the issues of increased ratings for left eye 
and hypertension disorders, the RO issued the veteran notice 
of the impact of the VCAA by letter dated September 13, 2001.  
That letter informed the appellant as to which evidence was 
to be provided by him, and which would be obtained by VA.  In 
addition, through the issuance of the August 2000 and January 
2002 rating decisions, the June 2002 Statement of the Case, 
and the May 2003 Supplemental Statement of the Case, the 
veteran was given notice of the requirements for service 
connection and increased ratings.  

The RO also provided the appellant with the reasons that his 
claims with regard to the foregoing disabilities could not be 
granted based upon the evidence of record.  Finally, the 
veteran was given an opportunity to testify before a Decision 
Review Officer at the RO, as well as the undersigned Veterans 
Law Judge.  Thus, both the duty to notify and the duty to 
assist have been satisfied.  

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, the foregoing issues were raised in a 
claim filed by the appellant in October 1999.  Thereafter, in 
a rating decision dated in August 2000, the foregoing issues 
were decided by the RO.  Because the RO September 2001 VCAA 
notice in this case was not provided to the appellant prior 
to the initial RO adjudication of the foregoing issues, the 
timing of the notice did not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.

While the CAVC did not address whether, and, if so, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice ever 
of this kind may be non-prejudicial to a claimant.

The CAVC in Pelegrini found on the one hand, that the failure 
to provide the notice until after a claimant has already 
received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip. op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the claimant.  Id. ("The Secretary has failed 
to demonstrate that, in this case, lack of such a pre-AOJ 
decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the CAVC, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

There is simply no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
As the Board elaborates in more detail above, notice was 
provided the appellant on at least three occasions, and the 
veteran was afforded personal hearings before both a member 
of the RO staff and the undersigned regarding the issues that 
are the subject of this decision.  

The appellant has been given every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

In the June 2002 statement of the case and the May 2003 
supplemental statement of the case, the RO provided the 
appellant with the specific provisions of the VCAA.  
It is clear from the record that the RO fully considered the 
provisions of the new law in its adjudication of the 
appellant's claim.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence as has been discussed by the Board 
above.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been properly and adequately developed 
with regard to the foregoing issues, and no further 
assistance to the appellant in developing the facts to those 
issues is required to comply with the duty to assist under 
both the former law and the new VCAA.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied with regard to the foregoing 
issues, the Board turns to the evaluation of those issues on 
the merits.

Initial Increased Evaluation-Aphakia of the Left Eye

The veteran contends that aphakia of the left eye is more 
severe than currently evaluated.  At his personal hearings at 
the RO and before the undersigned, he testified that this 
disorder has resulted in loss of field of vision, as well as 
loss of near visual acuity.  

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (but see generally Fenderson v. West, 12 Vet. 
App. 119 (1999), concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue).  

Finally, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Because the veteran appealed the initial rating 
assigned, and the increased rating later assigned, a 
determination must be made as to whether a higher disability 
evaluation is warranted for any period since his discharge 
from military service.  This is true because his original 
disability claim was submitted within one year following his 
discharge therefrom.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2) (2003).  

30 percent is the minimum rating prescribed for aphakia of 
one eye.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  See 38 C.F.R. § 4.84a, DC 6029.  
Essential visual acuity impairment of 20/40 or better in one 
eye shall be evaluated as noncompensable.  See 38 C.F.R. 
§ 4.84a, DC 6079 (2003).  



Service medical records indicate the veteran had extra 
capsular cataract extraction in the left eye in February 
1993.  In May 1994, he complained of spots and floaters.  In 
August of that year, laser surgery was performed to improve 
the vision in his left eye.  

The veteran underwent a VA eye examination in November 2001.  
Uncorrected visual acuity in the left eye was 20/30.  This 
was corrected to 20/20.  The examiner observed a well-healed 
superior cataract incision scar in the left eye.  The 
anterior chamber of the left eye was deep and clear.  The 
iris was normal, and the lens appeared stable with an open 
posterior capsule.  The vitreous in the left eye was clear.  
The Goldmann Visual Field in the left eye was full.  
Pseudoaphakia of the left eye was diagnosed.  

The foregoing indicates that the 30 percent rating currently 
assigned for aphakia of the veteran's left eye is the maximum 
rating currently warranted.  Visual acuity in 
that eye otherwise does not warrant a compensable rating.  
Absent visual acuity that warrants an evaluation in excess of 
30 percent, the minimum 30 percent rating under 38 C.F.R. 
§ 4.84a, DC 6029 does not currently warrant any change.  


Initial Increased Evaluation-Hypertension

The veteran contends that his hypertension is more severe 
than currently evaluated.  He testified at his various 
personal hearings that this disability requires three 
medications to remain under control, but that his blood 
pressure readings continue to rise.  

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  So, too, are the tenets of Schafrath, 1 Vet. 
App. 589, Francisco, 7 Vet. App. and Fenderson, 12 Vet. App. 
119.  Also for application are the provisions of 38 C.F.R. 
§ 4.7.




In evaluating hypertension, diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; a history of diastolic pressure predominantly 100 or more 
that requires continuous medication for control, shall be 
evaluated as 10 percent disabling.  To warrant a higher (20 
percent) rating, diastolic pressure must be predominantly 110 
or more, or; systolic pressure must be predominantly 200 or 
more. 

The veteran's service medical records indicate that he was 
seen in November 1992 with blood pressure readings of 
178/122, 170/122, 184/114, 162/112, and 160/122.  
Hypertension was diagnosed.  Following a three-day blood 
pressure check, he placed on medication to control this 
disorder.  In April 2000, blood pressure was noted to be 
151/88.  He stated that he checked his blood pressure 
occasionally, and that it remained in this range.  He 
indicated that he was taking 40 milligrams of Lisinopril 
twice daily.  In November of that year, his blood pressure 
was noted to be 149/81.

During a VA physical examination conducted in November 2001, 
his blood pressure was noted to be 116/78.  Repeat testing 
reflected blood pressure of 116/80.  Hypertension, essential, 
mild, and well controlled with current medication with no 
clinical evidence of significant complications was diagnosed.  
The examiner also indicated that this disorder would not 
preclude the veteran's employment.  

The foregoing indicates that a disability evaluation in 
excess of 10 percent for the veteran's hypertension is not 
warranted.  Most recent findings do not reflect a diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  In fact, none of the more recent 
blood pressure readings of record have approached these 
numbers.  Moreover, there is no indication that the veteran's 
hypertension has led to other cardiovascular complications.  
As such, the 10 percent rating currently assigned accurately 
reflects the severity of disability present.  See 38 C.F.R. 
§ 4.104, DC 7101.  


Extraschedular Consideration

Despite the foregoing, ratings in excess of that currently 
assigned for the veteran's left eye aphakia and hypertension 
may be granted if it is demonstrated that either disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular standards. 
See 38 C.F.R. § 3.321(b)(1) (2003).  There is no indication 
that either disability has required frequent hospitalization 
since the veteran's discharge from military service.  Nor has 
any evidence been submitted to indicate that either 
disability has markedly interfered with the veteran's 
employment.  

In fact, the veteran's service-connected left eye disability 
does not appear to hinder the vision in that eye, 
notwithstanding his statements and testimony to the contrary.  
The most recent eye examination given the veteran indicates 
that his vision is correctible to 20/20.  Additionally, the 
physician who examined the veteran's hypertension concluded 
that the disability does not prevent his employment.  At his 
personal hearing before the undersigned, the veteran 
testified that he is not currently employed; however, he 
indicated that this was primarily the result of a nonservice-
connected bilateral foot disorder.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for left eye aphakia 
and/or hypertension, there is no basis upon which to 
predicate referral of case for consideration of 
extraschedular by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

The Board finds, as to all material issues that are the 
subject of this decision, that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  

Additionally, as the Board has denied entitlement to 
increased evaluations for the disabilities at issue, the 
Board finds no basis for assignment o f staged ratings.  See 
Fenderson, supra.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
aphakia of the left eye is denied.  

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The veteran's service medical records indicate that he 
injured his lower back on several occasions while in military 
service.  In November 2001, a VA physician diagnosed chronic 
lumbosacral strain.  However, he offered no opinion regarding 
the etiology of the disability diagnosed.  Given the 
inservice complaints registered by the veteran regarding his 
lower back, the Board believes that further examination and 
opinion by a medical professional is necessary to determine 
the etiology of the low back disability currently diagnosed.

In a similar vein, the November 2001 physical examination of 
the veteran reflects a diagnosis of right eye cataract.  The 
examiner did not offer an opinion regarding the etiology of 
this disability.  

However, the question arises as to whether the relative 
maturity of that disorder might reasonably indicate that the 
time frame in which it began was during the latter part of 
the veteran's military service.  This also must be clarified 
prior to further appellate consideration.

The service medical records show foot trauma, and post 
service medical documentation reflects diagnosed bilateral 
foot disorders.  The evidentiary record is without competent 
opinion as to whether any post service diagnosed bilateral 
foot disorder(s) is/are related to in service foot trauma.  
Examination with opinion is therefore warranted.

Finally, the Board notes that the veteran underwent a VA 
psychiatric examination in April 2003.  The physician 
assigned a Global Assessment of Functioning (GAF) score of 
50, and gave the equivocal opinion that the veteran would 
have "trouble sustaining employment due to major depression."  

The physician did not indicate which psychiatric symptoms 
were the basis for the GAF score assigned; nor did he 
indicate whether, and to what degree, the veteran's major 
depression limited employment.  This also must be clarified 
prior to further appellate consideration.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  In view of the foregoing, the issues of the 
veteran's entitlement to service connection for a right eye 
cataract and bilateral foot and low back disorders, and an 
increased rating for major depression are REMANDED to the VBA 
AMC for action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral foot and low 
back disorders, right eye cataract, and 
major depression since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon, a special 
ophthalmological examination by an 
ophthalmologist, and a psychiatric 
examination of the veteran for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
bilateral foot, low back, and right eye 
disorders which may be present, and the 
severity of major depression.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners as specified 
below address the following medical 
issues:

(1) The orthopedic surgeon should express 
an opinion as to whether it is at least 
as likely as not any foot or low back 
disorder(s) found on examination is/are 
due to service, or if preexisting 
service, was/were aggravated thereby.

(2) The ophthalmologist should express an 
opinion as to whether it is at least as 
likely as not that the veteran's right 
eye cataract had its onset in service.

(3)  The psychiatrist must address the 
following medical issues:

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by major depression.  If there are other 
psychiatric disorders found, in addition 
to major depression, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
major depression, and if not so related, 
whether the veteran's major depression 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from major depression.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

If the historical diagnosis major 
depression is changed following 
evaluation, the examiner should state 
whether the new diagnosis represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

The examiner must express an opinion as 
to whether major depression, has rendered 
the veteran unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for 
chronic acquired bilateral foot and low 
back disorders and right eye cataract, 
and an initial increased evaluation for 
major depression.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased evaluation, and may result in their 
denials.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



